Citation Nr: 0711689	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


ISSUES

Entitlement to an initial disability rating in excess of 10 
percent for coccyodynia with surgical scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1998 to 
July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which granted service connection for 
coccyodynia with surgical scar with an evaluation of 10 
percent effective July 11, 2002.  The Board previously 
remanded the case in July 2006.  

In the July 2006 remand, the Board noted that the veteran has 
also filed a claim for a low back disorder.  In its September 
2002 rating decision the RO disposed of this claim by stating 
that the veteran's claims of pilonidal cyst scar of lower 
back and low back pain all represented the same disability 
entity and not separate disabling conditions.  However, the 
record includes medical evidence which informs that the 
veteran's low back disorder (diagnosed as lumbosacral strain 
and facet joint degenerative disease) is "entirely 
different" from the pilonidal cyst surgery scar.  The issue 
of service connection for lumbosacral strain and facet joint 
degenerative disease is accordingly referred to the RO, once 
again, for adjudication as a separate issue.


FINDING OF FACT

The veteran has a residual surgical scar from removal of a 
pilonidal cyst that is deep and painful on examination, but 
it is not bigger than 12 square inches.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
surgical scar, pilonidal cyst removal, have not been met at 
any time during the period under review in this appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.59, 4.71a, Diagnostic Code 5299-5298, and 4.118, 
Diagnostic Code 7899-7805 (2002-2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an initial disability rating in excess of 
10 percent for sacral area pain at the tip of her tailbone, 
which she says occurs after prolonged sitting.  She reports 
that she has had this pain since her December 1999 pilonidal 
cyst surgery.  

Compensation and pension examination done in August 2002 
noted a midline surgical scar over the sacral area.  
Subsequent examination in August 2006 described the scar as a 
deep midline vertical scar about 1 1/2 inches in length by 
1/16th inch in maximal width over the coccyx.  According to 
the examiner, the scar is exquisitely tender on deep 
palpation and is somewhat adherent to the underlying tissues.  
The examiner adds that this condition impairs the veteran 
moderately due to difficulties in sitting down for prolonged 
periods of time.  The examiner also states that the pain over 
the coccyx is due to cutting of the nerve twigs during prior 
surgery and their entanglement in the scar tissue.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Following an initial award of service connection, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  However, evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14 (2006).  

In the September 2002 rating action on appeal, the RO 
assigned a 10 percent rating under Diagnostic Code 5299-5298 
[removal of coccyx].  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  Unlisted disabilities requiring rating by analogy 
will be coded first with the numbers of the most closely 
related body part and "99".  38 C.F.R. § 4.27. 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Board remanded the case in July 2006 with instructions 
for the RO to consider evaluating the veteran's condition 
under the Diagnostic Code pertaining to scars.  

During the pendency of the veteran's appeal, the criteria for 
evaluating scars were amended, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (2002).  Both the old and new 
criteria apply, but the substantive new criteria cannot be 
applied before their effective date of August 30, 2002.  The 
November 2006 supplemental statement of the case included a 
recitation and consideration of the both old and new criteria 
pertaining to skin disabilities, including scars. 

Prior to August 30, 2002, a 10 percent rating would be 
assigned for scars that were superficial, poorly nourished, 
with repeated ulceration or tender and painful on objective 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  
The 10 percent rating initially assigned is the maximum 
rating available under those Diagnostic Codes.  

Under Diagnostic Code 7805, other scars were rated based on 
"limitation of function of part affected."  In this case 
the part affected is the coccyx, for which evaluation is 
indicated if there is partial or complete removal of the 
coccyx.  See 38 C.F.R. § 4.71a, Diagnostic Code 5298.  
Although the veteran did not undergo any removal of the 
coccyx, rating under Diagnostic Code 5298 is nevertheless 
permitted under the provisions of 38 C.F.R. § 4.20.  Even so, 
the highest possible rating under Diagnostic Code 5298 is 10 
percent.  

Under current schedular standards a 10 percent rating is 
warranted for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion, and that comprise 
an area or areas exceeding 6 square inches (39 sq. cm.).  A 
20 percent rating is not warranted unless the scar involves 
an area or areas exceeding 12 square inches (77 sq. cm.).  38 
C.F.R. § 4.118, Diagnostic Code 7801 (as in effect beginning 
August 30, 2002).     

Although the veteran's deep scar does meet current schedular 
requirements for rating under Diagnostic Code 7801, it does 
not exceed an area of 12 square inches (77 sq. cm.).  See 38 
C.F.R. § 4.118, Diagnostic Code 7801 (as in effect beginning 
August 30, 2002).  A rating in excess of 10 percent under the 
provisions of Diagnostic Code 7801 as in effect beginning 
August 30, 2002, must therefore be denied.  

As for Diagnostic Code 7802, it is applicable because the 
veteran's scar is located other than on the head, face, or 
neck, and is described as superficial (that is, not 
associated with underlying soft tissue damage - see Note (2) 
to Diagnostic Code 7802), and is not deemed to limit motion, 
but it provides for a single 10 percent rating if the 
affected skin surface area is 144 square inches or more.  
That is not the case here.

With respect to Diagnostic Code 7803, it provides for a 
single 10 percent rating where the scar is superficial, which 
is the case here, but also unstable, which is not the case 
here.  Note (2) to Diagnostic Code 7803 provides that an 
unstable scar is one where there is frequent loss of covering 
of skin over the scar.  The examiner stated that the scar is 
"stable."

Diagnostic Code 7804 provides for a 10 percent rating for 
superficial scars which are painful on examination.  While 
the veteran's scar has been described as painful on 
examination, the 10 percent rating presently assigned is the 
maximum under Diagnostic Code 7804.  

Finally, Diagnostic Code 7805 permits evaluation based on 
limitation of function of the affected part.  The recent VA 
examination noted that the scar affected the veteran's 
ability to sit for prolonged periods of time, but did not 
indicate that it impaired function of the coccyx or low back.  
In fact, complaints pertaining to the low back were 
specifically attributed to "an entirely different condition 
from the painful scar."  Thus, Diagnostic Code 7805 can not 
be the basis for the increased rating.  

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the veteran's pilonidal surgical scar that would 
take the veteran's case so outside the norm as to warrant an 
extraschedular rating.  Indeed, during her 2006 examination 
the veteran reported that she has not had to take any time 
off in sick leave because of this condition alone.  Nor does 
the case present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Based on all of the evidence of 
record, referral by the RO to the Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Even so, the Board finds 
no provision upon which to assign a higher rating.  The 
preponderance of the evidence is against the veteran's claim 
for a compensable rating.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In correspondence dated in July 2002, VA satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Board points out that the claim on 
appeal is a downstream issue from the veteran's claim for 
entitlement to service connection.  Notice as to that claim 
was provided in a July 2002 letter.  As service connection 
has been granted and a disability rating and effective date 
has been assigned, the veteran's claims for service 
connection have been substantiated.  Therefore, the purpose 
of 38 U.S.C.A. § 5103(a) has been satisfied and no additional 
notice as to the downstream issues is required.  Dingess, 19 
Vet. App. at 491.  See Dunlap v. Nicholson, --- Vet. App. ---
-, 2007 WL 881525 (Vet. App. March 22, 2007).  The Board thus 
finds that any defect in notice would be rendered harmless in 
the present case.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  


ORDER

An initial disability rating in excess of 10 percent for 
coccyodynia with surgical scar, is denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


